


EXHIBIT 10.8




Occidental Petroleum Corporation


Acknowledgement Letter


On July 11, 2012, Occidental Petroleum Corporation (the “Company”) granted me a
Total Shareholder Return Incentive Award with a performance period of July 1,
2012 through June 30, 2015 (the “Award”).


In accordance with announcements made by the Company today, I confirm that I
have agreed that, if, Occidental's Total Shareholder Return for the Performance
Period is negative, as calculated under Section 3 of the Award Terms and
Conditions, my right to receive Shares in excess of 50% of the Performance
Shares awarded will be forfeited.




 
/s/ STEPHEN I. CHAZEN
 
 
Stephen I. Chazen
 
 
 
 
 
Date:  4/29/13            
 







